     Case 2:17-cv-01833-DGC-CDB Document 120 Filed 11/18/19 Page 1 of 3



 1    Mark Brnovich
      Attorney General
 2
      Michael E. Gottfried
 3    Assistant Attorney General
      State Bar of Arizona 010623
 4    2005 N. Central Avenue
      Phoenix, Arizona 85004-1592
 5    Telephone: (602) 542-7693
 6    Fax: (602) 542-7670
      E-mail: michael.gottfried@azag.gov
 7
      Attorneys for Defendants Ryan, Barnes, Williams, Osler,
 8    Anderson, Antolin and Mangan
 9                               UNITED STATES DISTRICT COURT
10                                   DISTRICT OF ARIZONA

11
      DaJuan Torrell Williams,                     No: CV17-01833-PHX-DGC (DMF)
12
                    Plaintiff,                     DEFENDANT’S SUPPLEMENTAL
13                                                 STATEMENT OF FACTS
      v.
14
      Charles L. Ryan, et al.,
15
16                  Defendants.
17
18          Defendant Shinn, in his official capacity as Director of the Arizona Department of

19    Corrections, through undersigned counsel, submits his Supplemental Separate Statement

20    of Facts in support of summary judgment.

21          1.      During the time of the events alleged in Plaintiff Williams’s Complaint,

22    ADC staff processed prisoner mail at each of the prison complexes pursuant to

23    Department Orders (“DO”) 902.11 (Legal Mail) and 914 (Inmate Mail)                  More

24    specifically, the mail was opened, inspected, reviewed, and processed at each complex

25    applying these DOs. (Supplemental Declaration of Diane Miller, dated November 18,

26    2019, attached hereto as Exhibit A, at paragraph 4.) (Hereinafter “Miller Supp. at ___.”)

27
28
     Case 2:17-cv-01833-DGC-CDB Document 120 Filed 11/18/19 Page 2 of 3



 1           2.     Each housing unit receives hundreds of magazines and publications a
 2    week. (Miller Supp. at 5.)
 3           3.     All publications were subject to screening and review and under DO 914.
 4    Publication Review staff inspects and reviews each magazine and/or publication and
 5    checks the publication review database (“PRD”) to see if they are allowed or excluded
 6    by another complex. (Miller Supp. at 6.)
 7           4.     Due to time and personnel restraints, books were not read as part of
 8    publication review under DO 914 to determine if there if there is restricted content.
 9    Books that have an obviously sexually-explicit orientation or other obvious restricted
10    content may be excluded under DO 914. Publication Review staff are also instructed to
11    search for book descriptions and plot summaries on the internet, for example on
12    amazon.com, to help determine if a book contains restricted content under DO 914.
13    (Miller Supp. at 7.)
14           5.     Once a publication is excluded by OPR, “[i]nmates shall have 90 calendar
15    days to notify designated staff of the desired disposition. If they fail to do so, the
16    property shall be processed as unclaimed property and disposed of as outlined in section
17    7.0 of this Department Order.” DO 909-6.1.2. (Miller Supp. at 8.)
18           6.     Inmates can choose to have their excluded property returned to its sender,
19    sent to a third-party outside the prison, or destroyed. (Miller Supp. at 9.)
20           7.     The Office of Publication Review typically receives approximately 122
21    inmate and publisher publication-appeals appeals a month. Due to the volume of these
22    appeals, ADC does not have the ability to store copies of publications involved in
23    administrative appeals.       Accordingly, the only publications stored after the
24    administrative appeal process is completed are publications that are redacted rather than
25    wholly excluded. (Miller Supp. at 10.)
26
27
28
                                                    2
     Case 2:17-cv-01833-DGC-CDB Document 120 Filed 11/18/19 Page 3 of 3



 1           8.     Although excluded as contraband, such excluded publications are the
 2    inmate’s property and cannot be kept by ADC while preventing the inmate’s access to
 3    the property. Even if able to be held for a two year period of a potential lawsuit, ADC
 4    does not have the physical storage space to store these excluded materials for this
 5    amount of time. Further, given the volume of appeals received, ADC does not have the
 6    resources and personnel to make copies of all excluded publications and books and store
 7    them for two years or more in case a lawsuit is filed. (Miller Supp. at 11.)
 8           Respectfully submitted this 18th day of November, 2019.
 9                                              MARK BRNOVICH
                                                Attorney General
10
11                                              s/Michael E. Gottfried
                                                Michael E. Gottfried
12                                              Assistant Attorney General
13                                              Attorney for Defendants Ryan, Williams, Osler
                                                and Anderson
14
                                   CERTIFICATE OF SERVICE
15
             I hereby certify that on November 18, 2019, I electronically transmitted the
16    attached document to the Clerk of Court using the CM/ECF System.
17
             This document will be served by mail on November 19, 2019, on the following,
18    who is not a registered participant of the CM/ECF System:
19
      DaJuan Williams, ADC# 124345
20    ASPC-Eyman
21    P O Box 3400/SMU II
      Florence, Arizona 85132
22    Plaintiff pro se
23
      s/ Michael Gottfried
24    #8350345
25
26
27
28
                                                   3
